Exhibit 10.1




SEASPINE HOLDINGS CORPORATION


EQUITY DISTRIBUTION AGREEMENT


May 11, 2018


PIPER JAFFRAY & CO.
U.S. Bancorp Center
800 Nicollet Mall
Minneapolis, Minnesota 55402


Ladies and Gentlemen:


SeaSpine Holdings Company, a company organized under the laws of the State of
Delaware (the “Company”), proposes to issue and sell from time to time through
Piper Jaffray & Co. (the “Agent”), as sales agent, the Company’s common stock,
par value $0.01 per share (the “Common Stock”, such shares of Common Stock to be
sold pursuant to this Agreement, the “Shares”) on terms set forth herein.
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in Section 2 on the number
of shares of Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and the Agent shall have no obligation in
connection with such compliance.


The Company hereby confirms its agreement with the Agent with respect to the
sale of the Shares.


1.    Representations and Warranties of the Company.


(a)        The Company represents and warrants to, and agrees with, the Agent
that as of the date of this Agreement, each Time of Sale, each date on which a
Placement Notice is given, and any date on which Shares are sold hereunder as
follow:


(i)        A registration statement on Form S-3, including a related base
prospectus, relating to the Shares has (i) been prepared by the Company in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations thereunder (the “Rules and
Regulations”); (ii) been filed with the Securities and Exchange Commission (the
“Commission”) under the Securities Act; and (iii) has become effective under the
Securities Act (such date and time as of which the Registration Statement is
declared effective by the Commission, the “Effective Time”). The Company has
complied and will comply to the Commission’s satisfaction with all requests of
the Commission for additional or supplemental information; the Registration
Statement sets forth the terms of the offering, sale and plan of distribution of
the Company’s Common Stock and other securities of the Company, and contains
additional information concerning the Company and its business; no stop order of
the Commission preventing or suspending the use of any Prospectus Supplement (as
defined below), the Prospectus (as





--------------------------------------------------------------------------------







defined below) or any Permitted Free Writing Prospectus (as defined below), or
the effectiveness of the Registration Statement, has been issued, and no
proceedings for such purpose have been instituted or, to the Company’s knowledge
after due inquiry, are contemplated by the Commission. Except where the context
otherwise requires, “Registration Statement,” as used herein, means the
registration statement on Form S-3, as filed with the Commission on August 11,
2016, as amended at the time of such Registration Statement’s effectiveness for
purposes of Section 11 of the Securities Act, as such section applies to the
Agent, including (1) all documents filed as a part thereof or incorporated or
deemed to be incorporated by reference therein, (2) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Securities Act, to the extent such information is deemed,
pursuant to Rule 430B or Rule 430C under the Securities Act, to be part of the
Registration Statement at the Effective Time, and (3) any registration statement
filed to register the offer and sale of Shares pursuant to Rule 462(b) under the
Securities Act (the “462(b) Registration Statement”). Except where the context
otherwise requires, “Base Prospectus,” as used herein, means the prospectus
filed as part of the Registration Statement, together with any amendments or
supplements thereto as of the date of this Agreement. Except where the context
otherwise requires, “Prospectus Supplement,” as used herein, means the
prospectus supplement, relating to the Shares, to be filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act, in the form
furnished by the Company to the Agent in connection with the offering of the
Shares. Except where the context otherwise requires, “Prospectus,” as used
herein, means the Prospectus Supplement together with the Base Prospectus
attached to or used with the Prospectus Supplement. Any reference herein to the
Registration Statement, any Base Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents. For purposes of this Agreement, all references
to the Registration Statement, the Rule 462(b) Registration Statement, the Base
Prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). All
references in this Agreement to financial statements and schedules and other
information which is “described,” “contained,” “included” or “stated” in the
Registration Statement, the Base Prospectus, the Prospectus or any Permitted
Free Writing Prospectus (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated by reference in or otherwise deemed by the
Rules and Regulations to be a part of or included in the Registration Statement,
the Base Prospectus, the Prospectus, or any Permitted Free Writing Prospectus as
the case may be. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Base Prospectus,
the Prospectus, the Prospectus Supplement or any Permitted Free Writing
Prospectus shall be deemed to refer to and include the filing of any document
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder


2



--------------------------------------------------------------------------------







(collectively, the “Exchange Act”) on or after the initial effective date of the
Registration Statement, or the date of such Base Prospectus, the Prospectus, the
Prospectus Supplement or such Permitted Free Writing Prospectus, if any, as the
case may be, and deemed to be incorporated therein by reference. “Time of Sale”
means each time a Share is purchased pursuant to this Agreement.


(ii)         The Registration Statement complied, complies and will comply, as
of the time of it was filed with the Commission, as of the date hereof and, as
amended or supplemented, as of the Effective Time, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with any sale of Shares, in all material respects, with the
requirements of the Securities Act; the conditions to the use of Form S-3 in
connection with the offering and sale of the Shares as contemplated hereby have
been satisfied; the Registration Statement meets and will meet, and the offering
and sale of the Shares as contemplated hereby complies and will comply with, the
requirements of Rule 415 under the Securities Act (including, without
limitation, Rule 415(a)(5)); the Registration Statement did and will not, as of
the time of it was filed with the Commission, as of the date hereof and as of
the Effective Time, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; the Base Prospectus complied or will comply,
at the time it was or will be filed with the Commission, complies as of the date
hereof (if filed with the Commission on or prior to the date hereof) and, at
each Time of Sale and at all times during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) in connection with any
sale of Shares, will comply, in all material respects, with the requirements of
the Securities Act; at no time during the period that begins on the earlier of
the date of such Base Prospectus and the date such Base Prospectus was filed
with the Commission and ends at the time of purchase did or will any Base
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at no time during such period did or will any Base
Prospectus, as then amended or supplemented, together with any combination of
one or more of the then issued Permitted Free Writing Prospectuses, if any,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each of the Prospectus
and the Prospectus Supplement will comply, as of the date that it is filed with
the Commission, the date of the Prospectus Supplement, the time of purchase,
each additional time of purchase, if any, and at all times during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Shares, in all material respects, with the
requirements of the Securities Act (in the case of the Prospectus, including,
without limitation, Section 10(a) of the Securities Act); at no time during the
period that begins on the earlier of the


3



--------------------------------------------------------------------------------







date of the Prospectus Supplement and the date the Prospectus Supplement is
filed with the Commission and ends at the later of the time of purchase, the
latest additional Time of Sale, if any, and the end of the period during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Shares did or will the Prospectus or any
Prospectus Supplement, as then amended or supplemented, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; at no time during the period that begins on the
date of such Permitted Free Writing Prospectus, if any, and ends at the time of
purchase did or will any Permitted Free Writing Prospectus include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty with respect to any statement contained in the
Registration Statement the Prospectus or any Permitted Free Writing Prospectus
in reliance upon and in conformity with information concerning the Agent and
furnished in writing by or on behalf of the Agent expressly for use in the
Registration Statement, the Prospectus or such Permitted Free Writing
Prospectus, if any; each Incorporated Document, at the time such document was
filed with the Commission or at the time such document became effective, as
applicable, complied, in all material respects, with the requirements of the
Exchange Act and did not include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


(iii)        The Company is not an “ineligible issuer” (as defined in Rule 405
under the Securities Act) as of the eligibility determination date for purposes
of Rules 164 and 433 under the Securities Act with respect to the offering of
the Shares contemplated by the Registration Statement; the parties hereto agree
and understand that the content of any and all “road shows” (as defined in Rule
433 under the Securities Act) related to the offering of the Shares contemplated
hereby is solely the property of the Company.


(iv)     Each Permitted Free Writing Prospectus, as of its issue date, each Time
of Sale occurring after such issue date and at all subsequent times through the
Prospectus Delivery Period (as defined below) or until any earlier date that the
Company notified or notifies the Agent as described in Section 3(c)(ii), did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus. The foregoing sentence does not apply to statements in or
omissions from any Permitted Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Agent
specifically for use therein.


(v)        As of the date hereof, the Company is an “emerging growth company,”
as defined in Section 2(a) of the Securities.




4



--------------------------------------------------------------------------------







(vi)         The historical financial statements (including the related notes
and supporting schedules) to be included or incorporated by reference, in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
comply as to form in all material respects with the requirements of Regulation
S-X under the Securities Act (“Regulation S-X”) and present fairly, in all
material respects, the financial condition, results of operations and cash flows
of the entities purported to be shown thereby at the dates and for the periods
indicated and have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved. All disclosures contained in the Registration
Statement and the Prospectus regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Act, to
the extent applicable. There are no financial statements (historical or pro
forma) that are required to be included in the Registration Statement or the
Prospectus that are not so included as required. The interactive data in
eXtensible Business Reporting Language (“XBRL”) included or incorporated by
reference in the Registration Statement and the Prospectus fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.


(vii)     There are no transactions, arrangements and other relationships
between and/or among the Company, and/or, to the knowledge of the Company, any
of its affiliates and any unconsolidated entity, including, but not limited to,
any structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that could reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos. 33-8056; 34-45321;
FR-61), and are required to be described in the Prospectus, which have not been
described as required.    




(viii)         RSM US LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries, whose report appears in the
Registration Statement and the Prospectus, are independent public accountants as
required by the Securities Act and the Rules and Regulations and the Public
Accounting Oversight Board.


(ix)     The Company has been duly organized, is validly existing and in good
standing (where such concept is applicable) as a corporation or other business
entity under the laws of its jurisdiction of organization and is duly qualified
to do business and in good standing as a foreign corporation or other business
entity in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing would not, in the aggregate, reasonably
be expected to have a material adverse effect on the condition


5



--------------------------------------------------------------------------------







(financial or otherwise), results of operations, shareholders’ equity,
properties, business or prospects of the Company and its subsidiaries taken as a
whole, or prevent or materially interfere with consummation of the transactions
contemplated hereby (a “Material Adverse Effect”). The Company has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the fiscal year ended 2017 except for subsidiaries that in the aggregate
would not constitute a “significant subsidiary” (as defined in Rule 405 under
the Securities Act). None of the subsidiaries of the Company is a “significant
subsidiary” (as defined in Rule 405 under the Securities Act).


(x)         The Company has an authorized capitalization as set forth in each of
the Registration Statement and the Prospectus, and all of the issued shares of
the Company have been duly authorized and validly issued, are fully paid and
non-assessable, conform in all material respects to the description thereof
contained in the Registration Statement and the Prospectus and were not issued
in violation of any preemptive right, resale right, right of first refusal or
similar right. All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, conform in all material respects
to the description thereof contained in the Registration Statement and the
Prospectus. All of the issued shares of capital stock or other ownership
interest of each subsidiary of the Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(xi)         The Shares to be issued and sold by the Company to the Agent
hereunder have been duly authorized and, upon payment and delivery in accordance
with this Agreement, will be validly issued, fully paid and non-assessable, will
conform in all material respects to the description thereof contained in the
Registration Statement and the Prospectus, will be issued in compliance with
federal and state securities laws and will be free of statutory and contractual
preemptive rights, rights of first refusal and similar rights.


(xii)         All grants and issuances of the Company’s Common Stock to its or
its subsidiaries’ employees were made pursuant to the stock-based compensation
plans of the Company and its subsidiaries.


(xiii)         The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company.




6



--------------------------------------------------------------------------------







(xiv)         The issue and sale of the Shares, the execution, delivery and
performance of this Agreement by the Company, the consummation of the
transactions contemplated hereby and the application of the proceeds from the
sale of the Shares as described under “Use of Proceeds” in the Registration
Statement and the Prospectus will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company and its subsidiaries, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, license, lease or other agreement or instrument to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; (ii) result in any violation of the
provisions of the articles of association, charter or by-laws (or similar
organizational documents) of the Company or any of its subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), for such
conflicts, breaches, violations, liens, charges, encumbrances or defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(xv)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets is required for the issue and sale of the Shares, the
execution, delivery and performance of this Agreement by the Company, the
consummation of the transactions contemplated hereby, the application of the
proceeds from the sale of the Shares as described under “Use of Proceeds” in the
Registration Statement and the Prospectus, except for (i) the registration of
the Shares under the Securities Act; (ii) such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under the Exchange Act, and applicable state or foreign securities laws
and/or the bylaws and rules of the Financial Industry Regulatory Authority (the
“FINRA”) in connection with the purchase and sale of the Shares by the Agent;
(iii) the inclusion of the Shares on the Nasdaq Global Select Market and (iv)
such consents, approvals, authorizations, orders, filings, registrations or
qualifications, which, if not obtained, would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


(xvi)         The Company and each of its subsidiaries maintain internal
accounting controls designed to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
its assets, (iii) access to


7



--------------------------------------------------------------------------------







the Company’s assets is permitted only in accordance with management’s general
or specific authorization, (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences and (v) the interactive data in
XBRL included or incorporated by reference in the Registration Statement and the
Prospectus fairly present the information called for in all material respects
and are prepared in accordance with the Commission's rules and guidelines
applicable thereto. Except as disclosed in the Registration Statement and the
Prospectus, as of the date of the most recent balance sheet of the Company and
its consolidated subsidiaries audited by RSM US LLP, there were no material
weaknesses in the Company’s internal controls.


(xvii)        (i) The Company and each of its subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company and its
subsidiaries in the reports they file or submit under the Exchange Act is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made, and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.


(xviii)        Since the date of the latest audited financial statements to be
included or incorporated by reference in the Registration Statement and the
Prospectus, except as disclosed in the Registration Statement and the Prospectus
(i) the Company has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries; and (ii) there have been
no significant changes in internal controls or in other factors that could
significantly adversely affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.


(xix)          The section entitled “Critical Accounting Policies and the Use of
Estimates” incorporated by reference in the Registration Statement and the
Prospectus accurately describes in all material respects (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.


8



--------------------------------------------------------------------------------









(xx)         There is and has been no failure on the part of the Company or, to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith that
are applicable to the Company or its directors or officers in their capacities
as directors or officers of the Company.


(xxi)         Except as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, since the date of the latest audited financial
statements included in Registration Statement and the Prospectus, and, except as
disclosed in the Registration Statement and the Prospectus, neither the Company
nor any of its subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (ii) issued or granted any securities (other than pursuant to
employee benefit plans, qualified stock option plans or other equity
compensation plans or arrangements existing on the date hereof and disclosed in
the Registration Statement and the Prospectus (the “Specified Equity Plans”)),
(iii) incurred any material liability or obligation, direct or contingent, other
than liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any material transaction not in the ordinary course
of business, or (v) declared or paid any dividend on its share capital, and,
since such date, there has not been any change in the share capital, long-term
debt, net current assets or short-term debt of the Company or any of its
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, shareholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries taken as a whole.


(xxii)        The Company and each of its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, that are material to the business of the
Company, in each case free and clear of all liens, encumbrances and defects,
except such liens, encumbrances and defects as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries. All
assets held under lease by the Company and its subsidiaries, that are material
to the business of the Company, are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company and its
subsidiaries.


(xxiii)     The Company and, to the Company’s knowledge, its directors,
officers, employees, and agents (while acting in such capacity) are, and at all
times prior hereto have been, in compliance with, all health care laws and
regulations applicable to the Company or any of its product candidates or


9



--------------------------------------------------------------------------------







activities, including development and testing of pharmaceutical products,
kickbacks, recordkeeping, documentation requirements, the hiring of employees
(to the extent governed by Health Care Laws), quality, safety, privacy,
security, licensure, accreditation or any other aspect of developing and testing
health care or pharmaceutical products (collectively, “Health Care Laws”),
except where such noncompliance would not, individually or in the aggregate,
have a Material Adverse Effect. The Company has not received any written or oral
notification, correspondence or any other written communication, including
notification of any pending or threatened claim, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority, including, without limitation, the United States Food and Drug
Administration (“FDA”), the Drug Enforcement Agency (“DEA”), the Centers for
Medicare & Medicaid Services, and the U.S. Department of Health and Human
Services Office of Inspector General, of potential or actual non-compliance by,
or liability of, the Company under any Health Care Laws. To the Company’s
knowledge, there are no facts or circumstances that would reasonably be expected
to give rise to liability of the Company under any Health Care Laws, except that
would not individually or in the aggregate have a Material Adverse Effect.


(xxiv)         Except as disclosed in the Registration Statement and the
Prospectus, the Company and its subsidiaries own, or have obtained valid and
enforceable licenses in writing for, the inventions, patent applications,
patents, trademarks, trade names, service names, copyrights, proprietary
information (including trade secrets) and other intellectual property described
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus as being owned or licensed by them or which that are necessary for
the conduct of their respective businesses as currently conducted or as
currently proposed to be conducted (collectively, “Intellectual Property”).
Except as disclosed in the Registration Statement and the Prospectus: (i) there
are no third parties who have rights to any Intellectual Property, except for
customary reversionary rights of third-party licensors with respect to
Intellectual Property that is disclosed in the Registration Statement and the
Prospectus as licensed to the Company or one or more of its subsidiaries; and
(ii) there is no infringement by third parties of any Intellectual Property.
Except as disclosed in the Registration Statement and the Prospectus, there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others: (A) challenging the Company’s rights in or to any
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim; (B)
challenging the validity, enforceability or scope of any Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such action, suit, proceeding or claim; or (C) asserting that the Company or
any of its subsidiaries infringes or otherwise violates, or would, upon the
commercialization of any product or service described in the Registration
Statement and the Prospectus as under development, infringe or violate, any
patent, trademark, trade name, service name, copyright, proprietary information
(including any trade secret) or other proprietary rights of others, and the
Company is unaware of any facts which that would form a reasonable basis for any
such action, suit, proceeding or claim.


10



--------------------------------------------------------------------------------









(xxv)         The Company and its subsidiaries possess such valid and current
certificates, authorizations or permits required by state, federal or foreign
regulatory agencies or bodies to conduct their respective businesses as
currently conducted and as described in the Prospectus and any Permitted Free
Writing Prospectus (“Permits”), except where the failure to so possess would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its subsidiaries is in violation
of, or in default under, any of the Permits or has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit, except for such violations
or defaults that would not, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Permits which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect. The Company has not received any written
notice denying, revoking or modifying any “approved enterprise” or “benefited
enterprise” or “preferred enterprise” status with respect to any of the
Company’s facilities or operations.


(xxvi)         To the Company’s knowledge, the manufacture of Company products
by or on behalf of the Company is being conducted in compliance in all material
respects with all Health Care Laws applicable to the Company or any of its
products or activities, including, without limitation, the FDA’s current good
manufacturing practice regulations at 21 C.F.R. Parts 210-211 for products sold
in the United States, and the respective counterparts thereof promulgated by
governmental authorities in countries outside the United States.


(xxvii)     Except as disclosed in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus or as would not reasonably be expected
to have a Material Adverse Effect, during the three year period ended on
December 31, 2017 and through the date hereof, the Company has not had any
product or Company owned manufacturing site subject to a governmental authority
(including FDA) shutdown or import or export prohibition, nor received any FDA
Form 483 or other governmental authority notice of inspectional observations,
“warning letters,” “untitled letters,” requests to make changes to the Company
products, processes or operations, or similar correspondence or notice from the
FDA or other governmental authority alleging or asserting material noncompliance
with any applicable Health Care Laws. To the Company’s knowledge, neither the
FDA nor any other governmental authority has threatened such action.


(xxviii)     Except as would not reasonably be expected to have a Material
Adverse Effect and except as disclosed in the Registration Statement and the
Prospectus, (i) there are no recalls, field notifications, field corrections,
market withdrawals or replacements, warnings, “dear doctor” letters,
investigator notices, safety alerts or other


11



--------------------------------------------------------------------------------







notice of action relating to an alleged lack of safety, efficacy, or regulatory
compliance of the Company products (“Safety Notices”) during the three year
period ended on December 31, 2017 and through the date hereof and, (ii) such
Safety Notices, if any, were resolved or closed, and (iii) to the Company’s
knowledge, there are no material complaints with respect to the Company products
that are currently unresolved. There are no material Safety Notices, or, to the
Company’s knowledge, material product complaints with respect to the Company
products, and to the Company’s knowledge, there are no facts that would be
reasonably likely to result in (i) a material Safety Notice with respect to the
Company products, (ii) a material change in labeling of any of the Company’s
products, or (iii) a termination or suspension of marketing or testing of any of
the Company’s products, except as would not reasonably be expected to have a
Material Adverse Effect.


(xxix)     The clinical and pre-clinical studies and tests conducted by the
Company and, to the knowledge of the Company, the clinical and pre-clinical
studies conducted on behalf of or sponsored by the Company, were, and if still
pending, are, being conducted in all material respects in accordance with all
applicable Health Care Laws and standard medical and scientific research
procedures, including, but not limited to, the Federal Food, Drug and Cosmetic
Act and its applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56,
58 and 312. Any descriptions of clinical, pre-clinical and other studies and
tests, including any related results and regulatory status, contained in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
are accurate in all material respects. Except as disclosed in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus, and to the
Company’s knowledge, there are no studies, tests or trials the result of which
reasonably call into question in any material respect the clinical trial results
described or referred to in the Registration Statement and the Prospectus. No
510(k) submission made by or on behalf of the Company with the FDA has been
terminated or suspended by the FDA, and neither the FDA nor any applicable
foreign regulatory agency has commenced, or, to the Company’s knowledge,
threatened to initiate, any action to place a clinical hold order on, or
otherwise terminate, delay or suspend, any proposed or ongoing clinical
investigation conducted or proposed to be conducted by or on behalf of the
Company.


(xxx)        Except as disclosed in the Registration Statement and the
Prospectus, the Company is not a party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any governmental authority.


(xxxi)        Except as disclosed in the Registration Statement and the
Prospectus, there are no material legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that, if
determined adversely to the Company, would, in the aggregate, reasonably be
expected to have a Material Adverse Effect or would, in the aggregate,
reasonably be expected to have a material adverse effect on the performance of
this Agreement or the consummation of the transactions


12



--------------------------------------------------------------------------------







contemplated hereby; and to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others.


(xxxii)     There are no material contracts or other documents required to be
described in the Registration Statement or Prospectus or filed as exhibits to
the Registration Statement, that are not described and filed as required. The
statements made in the Registration Statement and Prospectus, insofar as they
purport to constitute summaries of the terms of the contracts and other
documents described and filed, constitute accurate summaries of the terms of
such contracts and documents in all material respects. Except as disclosed in
the Registration Statement and the Prospectus, neither the Company nor any of
its subsidiaries has knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.


(xxxiii)         Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its subsidiaries maintain insurance from
nationally recognized, in the applicable country, insurers in such amounts and
covering such risks as is commercially reasonable in accordance with customary
practices for companies engaged in similar businesses and similar industries for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All material policies of insurance of the Company and its
subsidiaries are in full force and effect; the Company and each of its
subsidiaries are in compliance with the terms of such policies in all material
respects; and neither the Company nor any of its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.


(xxxiv)     No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is required to be described
in the Registration Statement or the Prospectus which is not so described.


(xxxv)     No labor disturbance by or dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company, is
imminent that could reasonably be expected to have a Material Adverse Effect.


(xxxvi)         Except as disclosed in the Registration Statement and the
Prospectus, neither the Company nor any of its subsidiaries (i) is in violation
of its articles


13



--------------------------------------------------------------------------------







of association, charter or by-laws (or similar organizational documents), (ii)
is in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(xxxvii)     Except as disclosed in the Registration Statement and the
Prospectus, the Company and each of its subsidiaries (i) are, and at all times
since January 1, 2015 have been, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, foreign, national, state, provincial, regional, or local
authority, relating to pollution, the protection of human health or safety, the
environment, or natural resources, or to use, handling, storage, manufacturing,
transportation, treatment, discharge, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses,
and (ii) have not received written notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as described in the
Registration Statement and the Prospectus, (x) there are no proceedings that are
pending, or to the Company’s knowledge, threatened, against the Company or any
of its subsidiaries under Environmental Laws in which a governmental authority
is also a party, other than such proceedings regarding which it is reasonably
believed no monetary sanctions of $100,000 or more will be imposed, (y) the
Company and its subsidiaries are not aware of any issues regarding compliance
with Environmental Laws, including any pending or proposed Environmental Laws,
or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Company and its subsidiaries, and (z)
none of the Company and its subsidiaries anticipates material capital
expenditures relating to Environmental Laws.




14



--------------------------------------------------------------------------------







(xxxviii)     The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date
hereof, subject to permitted extensions, and have paid all taxes due, and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries, nor does the Company have any knowledge of any tax deficiencies
that have been, or would reasonably be expected to be asserted against the
Company, that would, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(xxxix)     (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance in all
material respects with its terms and with the requirements of all applicable
statutes, rules and regulations including ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) with respect to each
Plan subject to Title IV of ERISA (A) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur
that would result in a material loss to the Company, (B) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(C) the fair market value of the assets under each Plan that is required to be
funded exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Company or any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, to the Company’s
knowledge, whether by action or by failure to act, which would cause the loss of
such qualification.


(xl)     The statistical and market-related data included in the Registration
Statement and the Prospectus and the consolidated financial statements of the
Company and its subsidiaries included or incorporated by reference in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable in all material respects.


(xli)         Neither the Company nor any of its subsidiaries is, and as of the
applicable Settlement Date and, after giving effect to the offer and sale of the
Shares and the application of the proceeds therefrom as described under “Use of
Proceeds” in the Registration Statement and the Prospectus, none of them will
be, (i) an “investment


15



--------------------------------------------------------------------------------







company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), and the rules and regulations of the Commission thereunder, or (ii) a
“business development company” (as defined in Section 2(a)(48) of the Investment
Company Act).


(xlii)         The statements set forth or incorporated by reference, as
applicable, in each of the Registration Statement and the Prospectus under the
captions “Description of Common Stock,” and in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2017 under the caption “Legal
Proceedings” and in the Company’s definitive proxy statement filed April 19,
2018, under the caption “Certain Relationships and Related Transactions,”
insofar as they purport to summarize the provisions of the laws and documents
referred to therein, are accurate summaries in all material respects.


(xliii)        Except as disclosed in the Registration Statement and the
Prospectus, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person. There are no
contracts, agreements or understandings to require the Company to include any
such securities in the securities proposed to be offered pursuant to this
Agreement.


(xliv)        Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.


(xlv)        The Company has not sold or issued any securities that would be
integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.


(xlvi)        The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company in connection with the offering of
the Shares.


(xlvii)     The shares of Common Stock are registered pursuant to Section 12(b)
of the Exchange Act and listed on the Nasdaq Global Select Market; the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Global Select Market, nor has the
Company received any notification that the Commission or FINRA is contemplating
terminating such registration or listing.


16



--------------------------------------------------------------------------------









(xlviii)        The Company has not distributed and, prior to the later to occur
of any Settlement Date, will not distribute any offering material in connection
with any Placement (as defined below) other than the Prospectus and any
Permitted Free Writing Prospectus to which the Agent has consented.


(xlix)         Neither the Company nor any subsidiary is in violation of or has
received written notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which could reasonably be expected to have a Material
Adverse Effect.


(l)        Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
the Organization for Economic Co-operation and Development Convention on Bribery
of Foreign Public Officials in International Business Transactions, and the
rules and regulations thereunder and any other similar foreign or domestic law
or regulation; or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company has instituted and maintains
policies and procedures designed to ensure continued compliance with the laws
and regulations referenced in clause (iii) of this paragraph.


(li)        The operations of the Company and its subsidiaries are and have been
conducted at all times since January 1, 2015 in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.


(lii)        Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend,


17



--------------------------------------------------------------------------------







contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.


(liii)        Subject to the qualifications and assumptions set forth in the
Registration Statement, the Company is not, and upon the sale of the Shares
contemplated by this Agreement does not expect to become, a “passive foreign
investment company” (as defined in Section 1297 of the Code, and the regulations
promulgated thereunder).


(liv)        No stamp, issue, registration, documentary, transfer or other
similar taxes and duties, including interest and penalties, are payable on or in
connection with the issuance and sale of the Shares by the Company or the
execution and delivery of this Agreement.


(lv)        Neither the Company nor any of its properties or assets has any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment to prior judgment, attachment in aid of
execution or otherwise) under the laws of any jurisdiction in which it is
organized, headquartered or doing business.


(lvi)     The Company has not relied upon the Agent or legal counsel for the
Agent for any legal, tax or accounting advice in connection with the offering
and sale of the Shares.    


(lvii)     Any certificate signed by any officer of the Company and delivered to
the Agent or the Agent's counsel in connection with the offering of the Shares
shall be deemed a representation and warranty by the Company to Agent as to the
matters covered thereby.


2.        Purchase, Sale and Delivery of Shares.


(a)        At the Market Sales. On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, the Company agrees to issue and sell through the Agent as sales
agent, and the Agent agrees to use its commercially reasonable efforts to sell
for and on behalf of the Company, the Shares on the following terms and
conditions; provided, however, that any obligation of the Agent to use such
commercially reasonable efforts shall be subject to the continuing accuracy of
the representations and warranties of the Company herein, the performance by the
Company of its covenants and obligations hereunder and the continuing
satisfaction of the additional conditions specified in Section 4 of this
Agreement. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Shares, and (ii) the
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Shares as required under this
Section 2. 




18



--------------------------------------------------------------------------------







(i)        Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify the Agent by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Shares to be sold, which shall at a minimum include the number of shares of
Shares to be issued, the time period during which sales are requested to be
made, any limitation on the number of Shares that may be sold in any one Trading
Day and any minimum price below which sales may not be made, a form of which
containing such minimum sales parameters necessary is attached hereto as
Schedule 1.  The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from the Agent set forth on Schedule 2, as such Schedule
2 may be amended from time to time. The Placement Notice shall be effective upon
receipt by the Agent unless and until (i) in accordance with the notice
requirements set forth in Section 2(a)(iii), the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 2(a)(iii) below, the Company suspends or
terminates the Placement Notice, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice,
or (v) this Agreement has been terminated under the provisions of Section 7. 
The amount of any commission or other compensation to be paid by the Company to
the Agent in connection with the sale of the Shares shall be calculated in
accordance with the terms set forth in Section 2(a)(v) below. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement or any Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Agreement and the terms of the Placement Notice, the
terms of the Placement Notice will control. For the purposes hereof, “Trading
Day” means any day on which the Company’s Common Stock is purchased and sold on
the principal market on which the Common Stock is listed or quoted.
 
(ii)     The Shares are to be sold by the Agent on a daily basis or otherwise as
shall be agreed to by the Company and the Agent on any day that is a trading day
for the Nasdaq Global Select Market (other than a day on which the Nasdaq Global
Select Market is scheduled to close prior to its regular weekday closing time).
The gross sales price of the Shares sold under this Section 2(a) shall be the
market price for the Company’s Common Stock sold by the Agent under this Section
2(a) on the Nasdaq Global Select Market at the time of such sale.


(iii)     Notwithstanding the foregoing, the Company may instruct the Agent by
telephone (confirmed promptly by email) not to sell the Shares if such sales
cannot be effected at or above the price designated by the Company in any such
instruction. Furthermore, the Company shall not authorize the issuance and sale
of, and the Agent shall not be obligated to use its commercially reasonable
efforts to sell, any Share at a price


19



--------------------------------------------------------------------------------







lower than the minimum price therefor designated from time to time by the
Company’s Board of Directors and notified to the Agent in writing. In addition,
the Company or the Agent may, upon notice to the other party hereto by telephone
(confirmed promptly by email), suspend the offering of the Shares, whereupon the
Agent shall so suspend the offering of Shares until further notice is provided
to the other party to the contrary; provided, however, that such suspension or
termination shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder prior to the giving of such notice.
Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material nonpublic information, the
Company and the Agent agree that (i) no sale of Shares will take place, (ii) the
Company shall not request the sale of any Shares, and (iii) the Agent shall not
be obligated to sell or offer to sell any Shares.


(iv)     Subject to the terms of the Placement Notice, the Agent may sell the
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) under the Securities Act, including sales made
directly on or through Nasdaq, on any other existing trading market for the
Common Stock or to or through a market maker. Subject to the terms of any
Placement Notice, the Agent may also sell Shares in negotiated transactions at
market prices prevailing at the time of sale or at prices related to such
prevailing market prices and/or any other method permitted by law, subject to
the prior.


(v)        The compensation to the Agent for sales of the Shares, as an agent of
the Company, shall be 3.0% of the gross sales price of the Shares sold pursuant
to this Section 2(a) payable in cash (the “Commission”); provided that the
combined Commission and the reimbursement of the Agent for the out of pocket
reasonable fees and disbursements of Agent’s counsel pursuant to Section 3(g),
shall not exceed 8.0% of the gross sales price of the Shares. The remaining
proceeds, after further deduction for any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, and
reimbursement of expenses that the Agent may be entitled to pursuant to the
terms of this Agreement, shall constitute the net proceeds to the Company for
such Shares (the “Net Proceeds”).
 
(vi)        The Agent will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2) no later than the opening of the Trading Day immediately
following the Trading Day on which it has made sales of Shares hereunder setting
forth the number of Shares sold on such day, the volume-weighted average price
of the Shares sold, the Net Proceeds payable to the Company and the compensation
payable by the Company to the Agent with respect to such sales. 


(vii)        All Shares sold pursuant to this Section 2(a) will be delivered by
the Company to the Agent for the accounts of the Agent against payment of the
Net Proceeds therefor by wire transfer of same day funds payable to the order of
the Company


20



--------------------------------------------------------------------------------







at the offices of Piper Jaffray & Co., U.S. Bancorp Center, 800 Nicollet Mall,
Minneapolis, Minnesota, or such other location as may be mutually acceptable, at
9:00 a.m. Central time on the second full business day following the date on
which such Shares are sold, or at such other time and date as Agent and the
Company determine pursuant to Rule 15c6-1(a) under the Exchange Act, each such
time and date of delivery being herein referred to as a “Settlement Date.” If
the Agent so elects, delivery of the Shares may be made by credit through full
fast transfer to the accounts at The Depository Trust Company designated by the
Agent. On each Settlement Date, the Agent will deliver the Net Proceeds in same
day funds to an account designated by the Company on, or prior to, such
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Shares on
a Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 5 hereto, it will (i) hold the
Agent harmless against any loss, claim, damage, or expense (including reasonable
legal fees and expenses), as incurred, arising out of or in connection with such
default by the Company, (ii) reimburse the Agent for any losses by the Agent
attributable, directly or indirectly, to such default, and (iii) pay to the
Agent any commission or other compensation to which the Agent would otherwise
have been entitled absent such default.


(b)        Under no circumstances shall the aggregate number or aggregate value
of the Shares sold pursuant to this Agreement exceed: (i) the aggregate number
of authorized but unissued shares of Common Stock that are available for
issuance under the Company’s certificate of incorporation or certificate of
designation, (ii) the aggregate dollar amount of shares of Common Stock
permitted to be sold under the Company’s effective Registration Statement
(including any limit set forth in General Instruction I.B.6 thereof, if
applicable) at any Time of Sale or (iii) the aggregate dollar amount of shares
of Common Stock for which the Company has filed any Prospectus in connection
with the Shares (the lesser of (i), (ii) and (iii) (the “Maximum Amount”).
(c)     The Company acknowledges and agrees that the Agent has informed the
Company that the Agent may, to the extent permitted under the Securities Act,
the Exchange Act and this Agreement, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
sale for its own account shall take place while a Placement Notice is in effect
(except to the extent the Agent may engage in sales of Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by the Agent. The Company consents to
the Agent trading in the Common Stock for the account of any of its clients at
the same time as sales of the Shares occur pursuant to this Agreement.




3.        Covenants. The Company covenants and agrees with the Agent as follows:


(a)        After the date of this Agreement and during any period in which a
Prospectus relating to any Shares is required to be delivered by the Agent under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under


21



--------------------------------------------------------------------------------







the Securities Act), the Company agrees that it will: (i) notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, any Section 10(a)(3)
update or amendments not related to the Shares, has been filed with the
Commission and/or has become effective or any subsequent supplement to the
Prospectus related to the Shares has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement
(insofar as it relates to the transactions contemplated hereby) or Prospectus or
for additional information; (ii) prepare and file with the Commission, promptly
upon the Agent’s request, any amendments or supplements to the Registration
Statement or Prospectus that, in the Agent’s reasonable opinion, may be
necessary or advisable in connection with the sale of the Shares by the Agent
(provided, however, that the failure of the Agent to make such request shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agent’s right to rely on the representations and warranties made by the Company
in this Agreement); (iii) not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference or any Section 10(a)(3) update, relating to the Shares or a security
convertible into the Shares unless a copy thereof has been submitted to the
Agent within a reasonable period of time before the filing and the Agent has not
reasonably objected thereto (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement), (B) the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing if the filing does not name
the Agent or does not relate to a Placement or other transaction contemplated
hereunder, and (C) the only remedy that the Agent shall have with respect to the
failure by the Company to provide the Agent with such copy or the filing of such
amendment or supplement despite the Agent’s objection shall be to notify the
Company of the Agent’s intention to cease making sales under this Agreement);
(iv) furnish to the Agent at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(v) cause each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.


(b)        The Company will advise the Agent, promptly after it receives notice
or obtains knowledge thereof, of the issuance or threatened issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, or of the initiation or threatening of any proceeding
for any such purpose, and it will promptly use its commercially reasonable
efforts to prevent the issuance of any stop order or to obtain its withdrawal if
such a stop order should be issued.


(c)        During any period in which a Prospectus relating to the Shares is
required to be delivered by the Agent under the Securities Act with respect to
any Placement or pending sale of the Shares, (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities
Act), the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their


22



--------------------------------------------------------------------------------







respective due dates all reports (taking into account any extensions available
under the Exchange Act) and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
the Agent to suspend the offering of Shares during such period and the Company
will promptly amend or supplement the Registration Statement or Prospectus (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance.


(d)        The Company shall take or cause to be taken all necessary action to
qualify the Shares for sale under the securities laws of such jurisdictions as
Agent reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Shares, except that the Company
shall not be required in connection therewith to qualify as a foreign
corporation or to execute a general consent to service of process in any state.
The Company shall promptly advise the Agent of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.


(e)        The Company will furnish to the Agent and counsel for the Agent
copies of the Registration Statement (which will include three complete manually
signed copies of the Registration Statement and all consents and exhibits filed
therewith), the Prospectus, any Permitted Free Writing Prospectus, and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Agent may from time to time reasonably request.


(f)        The Company will make generally available to its security holders as
soon as practicable an earnings statement (which need not be audited) covering a
12‑month period that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 of the Rules and Regulations.


(g)        The Company, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, will pay or cause to be paid
(i) all expenses (including stock or transfer taxes and stamp or similar duties
allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all expenses and fees
(including, without limitation, fees and expenses of the Company’s accountants
and counsel) in connection with the preparation, printing, filing, delivery, and
shipping of the Registration Statement (including the financial statements
therein and all amendments, schedules, and exhibits thereto), the Shares, each
Base Prospectus, the Prospectus, any Permitted Free Writing Prospectus and any
amendment thereof or supplement thereto, and the producing, word-processing,
printing, delivery, and shipping of this Agreement and other underwriting
documents or closing documents, including Blue Sky Memoranda (covering the
states and other


23



--------------------------------------------------------------------------------







applicable jurisdictions) and including the cost to furnish copies of each
thereof to the Agent, (iii) all filing fees, (iv) the reasonable and documented
fees and disbursements of the Agent’s counsel incurred in connection with the
qualification of the Shares for offering and sale by the Agent or by dealers
under the securities or blue sky laws of the states and other jurisdictions
which Agent shall designate, (v) the fees and expenses of any transfer agent or
registrar, (vi) the filing fees and reasonable and documented fees and
disbursements of Agent’s counsel incident to any required review and approval by
the Financial Industry Regulatory Authority, Inc. of the terms of the sale of
the Shares, (vii) listing fees, if any, (viii) the cost and expenses of the
Company relating to investor presentations or any “roadshow” undertaken in
connection with marketing of the Shares, and (ix) all other reasonable costs and
expenses incident to the performance of its obligations hereunder that are not
otherwise specifically provided for herein. In addition to (iv) and (vi) above,
the Company shall reimburse the Agent for its reasonable and documented out of
pocket fees and disbursements of the Agent’s counsel actually incurred in an
amount which, taken together with the fees and disbursements of Agent’s counsel
under clauses (iv) and (vi) of this paragraph, shall not exceed $50,000.


(h)        The Company will apply the net proceeds from the sale of the Shares
in the manner set forth under the caption “Use of Proceeds” in the Prospectus,
and any Permitted Free Writing Prospectus.


(i)        The Company will not, offer for sale, sell, contract to sell, pledge,
grant any option for the sale of, enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate, or otherwise issue or dispose of,
directly or indirectly (or publicly disclose the intention to make any such
offer, sale, pledge, grant, issuance or other disposition), any Common Stock or
any securities convertible into or exchangeable for, or any options or rights to
purchase or acquire, Common Stock, or permit the registration under the
Securities Act of any Common Stock, such securities, options or rights, except
for (i) the registration of the Shares and the sales through the Agent pursuant
to this Agreement, (ii) sales of shares through any dividend reinvestment and
stock purchase plan of the Company, (iii) shares of restricted stock, restricted
stock units and options granted pursuant to employee benefit plans and the
Common Stock issuable upon the exercise of such outstanding options or vesting
of such restricted stock units and (iv) the issuance of shares pursuant to the
exercise of warrants without (A) giving the Agent at least three business days’
prior written notice specifying the nature of the proposed sale and the date of
such proposed sale and (B) the Agent suspending activity under this Agreement
for such period of time as requested by the Company.


(j)        The Company has not taken and will not take, directly or indirectly,
any action designed to or which might reasonably be expected to cause or result
in, or which has constituted, (i) the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares
(ii) a violation of Regulation M. The Company shall notify the Agent of any
violation of Regulation M by the Company or any of its subsidiaries or any of
their respective officers or directors promptly after the Company has received
notice or obtained knowledge of any such violation. The Company shall not invest
in futures contracts,


24



--------------------------------------------------------------------------------







options on futures contracts or options on commodities, unless the Company is
exempt from the registration requirements of the Commodity Exchange Act, as
amended (the “Commodity Act”), or otherwise complies with the Commodity Act. The
Company will not engage in any activities bearing on the Commodity Act, unless
such activities are exempt from the Commodity Act or otherwise comply with the
Commodity Act.


(k)        The Company will not incur any liability for any finder’s or broker’s
fee or agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.


(l)        During the Prospectus Delivery Period, the Company will use its
commercially reasonable efforts to file on a timely basis with the Commission
such periodic and special reports as required by the Rules and Regulations.


(m)        The Company and its subsidiaries will maintain such controls and
other procedures, including without limitation those required by Sections 302
and 906 of the Sarbanes-Oxley Act and the applicable regulations thereunder,
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and its principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure, to ensure that material information relating to Company,
including its subsidiaries, is made known to them by others within those
entities.


(n)        The Company represents and agrees that, unless it obtains the prior
written consent of the Agent, and the Agent severally represents and agrees
that, unless it obtains the prior written consent of the Company, it has not
made and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act, or that would otherwise constitute a “free writing prospectus,” as defined
in Rule 405 under the Securities Act, required to be filed with the Commission.
Any such free writing prospectus consented to by the Company and is the Agent is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely Commission
filing where required, legending and record keeping.


(o)     On or prior to the date of the first Placement Notice, and thereafter
during the term of this Agreement, each time the Company (A) files an amendment
to the Registration Statement or Prospectus (other than relating solely to the
offering of securities other than the Shares), (B) files an annual report on
Form 10-K under the Exchange Act or files a quarterly report


25



--------------------------------------------------------------------------------







on Form 10-Q under the Exchange Act; and (C) files a report on Form 8-K
containing amended financial statements (other than an earnings release) under
the Exchange Act, (each of the dates in (A), (B) and (C) are referred to herein
as a “Bringdown Date”), the Company shall cause: DLA Piper LLP (US), counsel for
the Company, to furnish to the Agent the opinion and negative assurance letter
of such counsel, dated as of such date and addressed to Agent, in form and
substance reasonably satisfactory to the Agent; provided however, only a
negative assurance letter of such counsel shall be required for each subsequent
Bringdown Date following the date hereof.


Notwithstanding the foregoing, the requirement to provide the negative assurance
letter of counsel under this Section 3(o) shall be waived for any Bringdown Date
occurring at a time at which (i) no Placement Notice is pending, until the date
the Company delivers a Placement Notice to the Agent.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Shares following a
Bringdown Date when the Company relied on such waiver and did not provide the
Agent with negative assurance letter under this Section 3(o), then before the
Agent sells any Shares pursuant to Section 2(a), the Company shall cause the
negative assurance letter, comfort letter, certificates and documents that would
be delivered on a Bringdown Date to be delivered.


(p)        Prior the date of the first Placement Notice and thereafter during
the term of this Agreement, on each Bringdown Date to which a waiver does not
apply, the Company shall cause, or other independent accountants satisfactory to
the Agent (the “Accountants”), to deliver to the Agent a letter, dated as of
such date and addressed to Agent, confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualifications of accountants under
Rule 2‑01 of Regulation S‑X of the Commission, and stating the conclusions and
findings of said firm with respect to the financial information and other
matters covered by its letter in form and substance satisfactory to the Agent of
the same tenor as the first such letter received hereunder.


(q)        Prior the date of the first Placement Notice and thereafter and,
during the term of this Agreement, on each Bringdown Date to which a waiver does
not apply, the Company shall furnish to the Agent a certificate (each a
“Representation Certificate”), dated as of such date and addressed to Agent,
signed by the chief executive officer and by the chief financial officer of the
Company, to the effect that:


(i)        The representations and warranties of the Company in this Agreement
are true and correct, in all material respects, as if made at and as of the date
of the certificate, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the date of the certificate;


(ii)        No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
use of the Registration Statement, nor suspending or preventing the use of the
Prospectus or any Permitted Free Writing Prospectus, has been issued, and no
proceeding for that purpose has been instituted


26



--------------------------------------------------------------------------------







or, to the best of their knowledge, is contemplated by the Commission or any
state or regulatory body;


(iii)        The Shares have been duly and validly authorized by the Company and
that all corporate action required to be taken for the authorization, issuance
and sale of the Shares has been validly and sufficiently taken;


(iv)        The signers of said certificate have carefully examined the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, and any amendments thereof or supplements thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the Prospectus and any Permitted Free Writing Prospectus),


(A)    each part of the Registration Statement and the Prospectus, and any
amendments thereof or supplements thereto (including any documents filed under
the Exchange Act and deemed to be incorporated by reference into the Prospectus)
contain, and contained when such part of the Registration Statement (or such
amendment) became effective, all statements and information required to be
included therein, each part of the Registration Statement, or any amendment
thereof, does not contain, and did not contain, when such part of the
Registration Statement (or such amendment) became effective, any untrue
statement of a material fact or omit to state, and did not omit to state when
such part of the Registration Statement (or such amendment) became effective,
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Prospectus, as amended or
supplemented, does not include and did not include as of its date, or the time
of first use within the meaning of the Rules and Regulations, any untrue
statement of a material fact or omit to state and did not omit to state as of
its date, or the time of first use within the meaning of the Rules and
Regulations, a material fact necessary to make the statements therein, in light
of the circumstances under which they were made,


(B)    at no time during each period that begins on the earlier of the date of
such Base Prospectus, Prospectus Supplement, or Permitted Free Writing
Prospectus and the date such Base Prospectus, Prospectus Supplement, or
Permitted Free Writing Prospectus was filed with the Commission and ends on the
date of the certificate did such Base Prospectus, Prospectus Supplement, or
Permitted Free Writing Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,




27



--------------------------------------------------------------------------------







(C)    since the date of this Agreement, there has occurred no event required
set forth in an amended or supplemented prospectus which has not been so set
forth, and there has been no document required to be filed under the Exchange
Act that upon such filing would be deemed to be incorporated by reference into
the Prospectus or any Permitted Free Writing Prospectus that has not been so
filed,


(D)    subsequent to the respective dates as of which information is given in
the Prospectus Supplement or any Permitted Free Writing Prospectus, neither the
Company nor any of its subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions,
not in the ordinary course of business, or declared or paid any dividends or
made any distribution of any kind with respect to its capital stock, and except
as disclosed in the Prospectus and any Permitted Free Writing Prospectus, there
has not been any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants), or any material change in the
short‑term or long‑term debt, or any issuance of options, warrants, convertible
securities or other rights to purchase the capital stock, of the Company, or any
of its subsidiaries, or any Material Adverse Change or any development involving
a prospective Material Adverse Change (whether or not arising in the ordinary
course of business), or any loss by strike, fire, flood, earthquake, accident or
other calamity, whether or not covered by insurance, incurred by the Company or
any subsidiary, and


(E) except as stated in the Prospectus and any Permitted Free Writing
Prospectus, there is not pending, or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
or any of its subsidiaries is a party before or by any court or governmental
agency, authority or body, or any arbitrator, which might result in any Material
Adverse Change.


(r)        The Company shall disclose in its quarterly reports on Form 10-Q and
in its annual report on Form 10-K the number of the Shares sold through the
Agent under this Agreement, the net proceeds to the Company and the compensation
paid by the Company with respect to sales of the Shares pursuant to this
Agreement during the relevant quarter.


(s)        The Company shall use its commercially reasonable efforts to maintain
the listing of the Common Stock on the Nasdaq Global Select Market.


(t)        At any time during the term of this Agreement, as supplemented from
time to time, the Company shall advise the Agent immediately after it shall have
received


28



--------------------------------------------------------------------------------







notice or obtain knowledge thereof, of any information or fact that would alter
or affect any opinion, certificate, letter and other document provided to the
Agent pursuant to Section 3 herein.


(u)        The Company will not instruct the Agent to sell or otherwise attempt
to sell Shares purusna to this Agreement in excess of the Maximum Amount.




4.        Conditions of Agent’s Obligations. The obligations of the Agent
hereunder are subject to (i) the accuracy, as of the Effective Time, each
Bringdown Date, each Time of Sale (in each case, as if made at such date) of and
compliance with all representations, warranties and agreements of the Company
contained herein, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions:


(a)        If filing of the Prospectus, or any amendment or supplement thereto,
or any Permitted Free Writing Prospectus, is required under the Securities Act
or the Rules and Regulations, the Company shall have filed the Prospectus (or
such amendment or supplement) or such Permitted Free Writing Prospectus with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b)); the Registration Statement shall
remain effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof, any Rule 462(b) Registration Statement, or any
amendment thereof, nor suspending or preventing the use of the Prospectus or any
Permitted Free Writing Prospectus shall have been issued; no proceedings for the
issuance of such an order shall have been initiated or threatened; and any
request of the Commission for additional information (to be included in the
Registration Statement, the Prospectus, any Permitted Free Writing Prospectus or
otherwise) shall have been complied with to the Agent's satisfaction.


(b)     None of the following events shall have occurred and be continuing:
(i) receipt by the Company or any of its subsidiaries of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state


29



--------------------------------------------------------------------------------







any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




(c)        The Agent shall not have advised the Company that the Registration
Statement, the Prospectus, or any amendment thereof or supplement thereto, or
any Permitted Free Writing Prospectus, contains an untrue statement of fact
which, in the Agent’s opinion, is material, or omits to state a fact which, in
the Agent’s opinion, is material and is required to be stated therein or
necessary to make the statements therein not misleading.


(d)        Except as contemplated in the Prospectus and any Permitted Free
Writing Prospectus, subsequent to the respective dates as of which information
is given in the Prospectus, neither the Company nor any of its subsidiaries
shall have incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; and there shall not have been any change in the capital stock (other than
a change in the number of outstanding Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants), or any material change in
the short‑term or long‑term debt of the Company, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
of the Company or any of its subsidiaries, or any Material Adverse Change or any
development involving a prospective Material Adverse Change (whether or not
arising in the ordinary course of business), or any loss by strike, fire, flood,
earthquake, accident or other calamity, whether or not covered by insurance,
incurred by the Company or any subsidiary, the effect of which, in any such case
described above, in the Agent’s judgment, makes it impractical or inadvisable to
offer or deliver the Shares on the terms and in the manner contemplated in the
Prospectus and any Permitted Free Writing Prospectus.


(e)        On or after the Time of Sale (i) no downgrading shall have occurred
in the rating accorded any of the Company’s securities by any “nationally
recognized statistical organization,” as that term is defined by the Commission
for purposes of Rule 436(g)(2) under the Securities Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
securities or;


(f)        The Company shall have performed each of its obligations under
Section 3(p) – 3(q).


(g)         On each Bringdown Date to which a waiver does not apply, there shall
have been furnished to the Agent such negative assurance of DLA Piper LLP (US),
counsel for the Agent, dated as of such Bringdown Date and addressed to Agent,
in a form reasonably satisfactory to the Agent, and such counsel shall have
received such papers and information as they request to enable them to pass upon
such matters; provided however, the opinion of DLA Piper LLP (US) shall only be
required on or prior to the first Placement Notice, and thereafter,


30



--------------------------------------------------------------------------------







only a negative assurance letter of such counsel shall be required for each
subsequent Bringdown Date.


(h)     On or prior to the first Placement Notice, the Agent shall have received
the Representation Certificate in form and substance satisfactory to the Agent
and its counsel.


(i)        The Financial Industry Regulatory Authority, Inc. shall have raised
no objection to the fairness and reasonableness of the underwriting terms and
arrangements.


(j)        All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Settlement Date, as the case may be,
shall have been made within the applicable time period prescribed for such
filing by Rule 424.


(k)        The Company shall have furnished to Agent and the Agent’s counsel
such additional documents, certificates and evidence as they may have reasonably
requested.


All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to Agent and the Agent’s counsel. The Company will furnish Agent with
such conformed copies of such opinions, certificates, letters and other
documents as Agent shall reasonably request.


5.        Indemnification and Contribution.


(a)    The Company agrees to indemnify and hold harmless the Agent, its
affiliates, directors, officers and employees, and each person, if any, who
controls the Agent within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act against any losses, claims, damages or liabilities, joint or
several, to which the Agent may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, litigation if such
settlement is effected with the written consent of the Company, which shall not
be unreasonably withheld, conditioned or delayed), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon, in whole or in part:
(i)     an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, including the 430B Information and at
any subsequent time pursuant to Rules 430A and 430B promulgated under the
Securities Act, and any other information deemed to be part of the Registration
Statement at the time of effectiveness, and at any subsequent time pursuant to
the Securities Act or the Exchange Act, and the Prospectus, or any amendment or
supplement thereto (including any documents filed under the Exchange Act and
deemed to be incorporated by reference into the Prospectus), any Permitted Free
Writing Prospectus, or any roadshow as defined in Rule 433(h) under the Act (a
“road show”), or an omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading,


31



--------------------------------------------------------------------------------







(ii)     any inaccuracy in the representations and warranties of the Company
contained herein;
(i)         any investigation or proceeding by any governmental authority,
commenced or threatened (whether or not Agent is a target of or party to such
investigation or proceeding);


(ii)         any failure of the Company to perform its respective obligations
hereunder or under law;


and will reimburse the Agent for any legal or other expenses reasonably incurred
by it in connection with investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case of (i) through (iv) to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus, or any such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by Agent specifically for use in the preparation thereof. “Rule 430B
Information,” as used herein, means information with respect to the Shares and
the offering thereof permitted to be omitted from the Registration Statement
when it becomes effective pursuant to Rule 430B.


In addition to its other obligations under this Section 5(a), the Company agrees
that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of or based upon any
statement or omission, or any alleged statement or omission, described in this
Section 5(a), it will reimburse the Agent on a monthly basis for all reasonable
and documented legal fees or other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Company’s obligation to reimburse the
Agent for such expenses and the possibility that such payments might later be
held to have been improper by a court of competent jurisdiction. Any such
interim reimbursement payments which are not made to the Agent within 30 days of
a request for reimbursement shall bear interest at the WSJ Prime Rate (as
published from time to time by the Wall Street Journal).


(b)        The Agent will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Agent), but only insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any Permitted
Free Writing Prospectus or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged


32



--------------------------------------------------------------------------------







omission was made in conformity with written information furnished to the
Company by the Agent specifically for use in the preparation thereof, it being
understood and agreed that the only information furnished by the Agent for use
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus consists of the statements set forth in the sixth and seventh
paragraphs under the caption “Plan of Distribution” in the Prospectus, and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending against any such loss,
claim, damage, liability or action.


(c)        Promptly after receipt by an indemnified party under subsection (a)
or (b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
if, in the sole judgment of the Agent, it is advisable for the Agent to be
represented by separate counsel, the Agent shall have the right to employ a
single counsel to represent the Agent, in which event the reasonable fees and
expenses of such separate counsel shall be borne by the indemnifying party or
parties and reimbursed to the Agent as incurred (in accordance with the
provisions of the second paragraph in subsection (a) above).


The indemnifying party under this Section 5 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 5, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into, and (iii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and


33



--------------------------------------------------------------------------------







indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (a) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (b) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.


(d)        If the indemnification provided for in this Section 5 is unavailable
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Agent on the other from the offering of the Shares, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Agent on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Agent (before deducting expenses) from the
sale of the Shares. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Agent, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Agent agree that
it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending against any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), the Agent
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


(e)        The liability of the Company under this Section 5 shall extend, upon
the same terms and conditions, to each person, if any, who controls the Company
within the meaning of the Securities Act, including each director of the Company
(including each person who consented to be named in the Registration Statement
and is about to become a director of the Company), and each officer of the
Company who signed the Registration Statement.




34



--------------------------------------------------------------------------------







6.        Representations and Agreements to Survive Delivery. All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including but not limited to the
agreements of the Agent and the Company contained in Section 5 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Agent or any controlling person thereof, or the
Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Shares to and by the Agent hereunder.


7.        Termination of this Agreement.


(a)        The Company shall have the right, by giving three (3) days’ written
notice as hereinafter specified, to terminate the provisions of this Agreement
relating to the solicitation of offers to purchase the Shares in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that (i) if the Shares have been sold through
the Agent for the Company, then Sections 3(g) shall remain in full force and
effect, (ii) with respect to any pending sale, through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding the termination
and (iii) the provisions of Section 3(g), Section 5 and Section 6 of this
Agreement shall remain in full force and effect notwithstanding such
termination.


(b)        The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 3(g), Section 5 and Section 6 of
this Agreement shall remain in full force and effect notwithstanding such
termination.


(c)        Unless earlier terminated pursuant to this Section 7, this Agreement
shall automatically terminate upon the issuance and sale of the Maximum Amount
of Shares through the Agent on the terms and subject to the conditions set forth
herein, except that the provisions of Section 3(g), Section 5 and Section 6 of
this Agreement shall remain in full force and effect notwithstanding such
termination.


(d)         This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 7(a), (b) or (c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 3(g), Section 5 and Section
6 shall remain in full force and effect.


(e)        Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of the Shares, such sale
shall settle in accordance with the provisions of Section 2(a)(vii) of this
Agreement.






35



--------------------------------------------------------------------------------







8.        Default by the Company. If the Company shall fail at any Settlement
Date to sell and deliver the number of Shares which it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of the Agent or, except as provided in Section 3(g) hereof, any non‑defaulting
party. No action taken pursuant to this Section shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.


9.         Notices. Except as otherwise provided herein, all communications
under this Agreement shall be in writing and, if to the Agent, shall be mailed,
delivered or faxed to Piper Jaffray & Co., U.S. Bancorp Center, 800 Nicollet
Mall, Minneapolis, Minnesota 55402, Attention: General Counsel (Fax no. (612)
303-1068), with a copy to Goodwin Procter LLP, 620 8th Avenue, New York, New
York 10018, Attention: Michael Maline; if to the Company, shall be mailed,
delivered or faxed to it at SeaSpine Holdings Corporation 5770 Armada Drive,
Carlsbad, California 92008 Attention: General Counsel; or in each case to such
other address as the person to be notified may have requested in writing. Any
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose.


10.        Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 5(e). Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.


11.        Absence of Fiduciary Relationship. The Company, having been advised
by counsel, acknowledges and agrees that: (a) the Agent has been retained solely
to act as a sales agent in connection with the sale of the Shares and that no
fiduciary, advisory or agency relationship between the Company (including any of
the Company’s affiliates (including directors), equity holders, creditors,
employees or agents, hereafter, “Company Representatives”), on the one hand, and
the Agent on the other, has been created or will be created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether the
Agent has advised or is advising the Company on other matters and irrespective
of the use of the defined term “Agent;” (b) neither the Agent nor any of its
affiliates (including directors), equity holders, creditors, employees or
agents, hereafter, “Agent Representatives”) shall have any duty or obligation to
the Company or any Company Representative except as set forth in this Agreement;
(b) the price and other terms of any Placement executed pursuant to this
Agreement, as well as the terms of this Agreement, are deemed acceptable to the
Company and its counsel, following discussions and arms-length negotiations with
the Agent; (c) the Company is capable of evaluating and understanding, and in
fact has evaluated, understands and accepts the terms, risks and conditions of
any Placement Notice to be executed pursuant to this Agreement, and any other
transactions contemplated by this Agreement; (c) the Company has been advised
that the Agent and the Agent Representatives


36



--------------------------------------------------------------------------------







are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Agent and the Agent
Representatives have no obligation to disclose any such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship, or otherwise; (d) the Company has been advised that the Agent is
acting, in respect of any Placement and the transactions contemplated by this
Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (e) the Company and the Company Representatives waive, to the
fullest extent permitted by law, any claims that they may have against the Agent
or any of the Agent Representatives for breach of fiduciary duty or alleged
breach of fiduciary duty in respect of any Placement or any of the transactions
contemplated by this Agreement and agree that the Agent and the Agent
Representatives shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any of the Company
Representatives in respect of any person asserting any claim of breach of any
fiduciary duty on behalf of or in right of the Company or any of the Company
Representatives.


12.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


13.         Submission to Jurisdiction, Etc. Each party hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts sitting in
the Borough of Manhattan, the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The parties hereby irrevocably and unconditionally waive any objection to the
laying of venue of any lawsuit, action or other proceeding in such courts, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such lawsuit, action or other proceeding
brought in any such court has been brought in an inconvenient forum. The Company
further agrees to take any and all actions as may be necessary to maintain such
designation and appointment of such agent in full force and effect for a period
of five years from the date of this Agreement.


14.        Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.


15.     Construction. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof. References herein
to any law, statute, ordinance, code, regulation, rule or other requirement of
any governmental authority shall be deemed to refer to such law, statute,
ordinance, code, regulation, rule or other requirement of any governmental
authority as amended, reenacted, supplemented or superseded in whole or in part
and in effect from time to time and also to all rules and regulations
promulgated thereunder






37



--------------------------------------------------------------------------------









[Signature Page Follows]




38



--------------------------------------------------------------------------------








Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.


Very truly yours,


SEASPINE HOLDINGS CORPORATION




By:    /s/ John Bostjancic        
Name: John Bostjancic
Title: Chief Financial Officer




Confirmed as of the date first
above mentioned.


PIPER JAFFRAY & CO.




By:    /s/ Neil Riley            
Name: Neil Riley
Title: Managing Director









--------------------------------------------------------------------------------







Schedule 1
FORM OF PLACEMENT NOTICE
 
No Facsimile and No Voicemail
 


From:




SeaSpine Holdings Corporation


To:
                                      
Piper Jaffray & Co.


Attention:


Neil A. Riley
Neil.A.Riley@pjc.com


Connor N. Anderson
Connor.N.Anderson@pjc.com


Tom Wright
Thomas.E.Wright@pjc.com


Jay A. Hershey
Jay.A.Hershey@pjc.com


 


Date:


Subject:
[●], 20[●]


Equity Distribution Agreement – Placement Notice
 
 
Gentlemen:
 
 
 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between SeaSpine Holdings Company ( “Company”), and Piper
Jaffray & Co. (“Agent”) dated [●], 2018 [(the “Agreement”), the Company hereby
requests that Agent sell up to [●] shares of the Company’s common stock, par
value $0.01 per share, at a minimum market price of $[●] per share.  Sales
should begin on the date of this Placement Notice and shall continue until
[●]/[all shares are sold].









--------------------------------------------------------------------------------









Schedule 2


SeaSpine Holdings Corporation


Keith C. Valentine, President and Chief Executive Officer
Keith.Valentine@seaspine.com


John J. Bostjancic, Chief Financial Officer
jbostjan@seaspine.com


Patrick L. Keran, Secretary and General Counsel
Patrick.Keran@seaspine.com


             




Piper Jaffray & Co.


Neil A. Riley
Neil.A.Riley@pjc.com


Connor N. Anderson
Connor.N.Anderson@pjc.com


Tom Wright
Thomas.E.Wright@pjc.com


Jay A. Hershey
Jay.A.Hershey@pjc.com







